Citation Nr: 1141059	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from August 1980 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Buffalo, New York.

In the Veteran's Application for Compensation (VA Form 21-526), dated in March 2005, she claimed service connection for a low back disorder, a skin rash, and multiple sclerosis.  However, in correspondence dated in May 2005 she stated that she was claiming four conditions.  However, she did not list the conditions.  The RO has addressed the three (3) disorders which are the subject of this appeal.  If the Veteran desires to claim service connection for yet another disability, she is invited to specify, to the extent that she is able, any other disability for which she desires to claim service connection.

The issues of service connection for a skin disorder and for multiple sclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic low back disorder, including arthritis, first manifested years after the Veteran's August 1983 discharge from active service and first manifested following a postservice work-related injury, and is unrelated to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic low back disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in March 2005, prior to the initial February 2006 RO adjudication of the claim for service connection for a low back disorder.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified her of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that she could submit private medical records or authorize VA to obtain private medical records on her behalf.  

Here, the March 2005 RO letter did not inform the Veteran of the means by which a disability rating would be assigned or the effective date of any grant of service connection, in accordance with the holding in Dingess, Id.  However, inasmuch as the claim for service connection for a low back disorder is denied, there is no prejudice to the Veteran.  Accordingly, any defect in this regard results in no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records have been obtained and are on file, as are her VA medical records and records of the Social Security Administration which include records relating to the Veteran's earlier claim for Workman Compensation benefits as a result of a postservice low back injury.  She declined the opportunity to testify at a personal hearing.   The RO has also obtained private clinical records.  

Under the duty to assist, 38 U.S.C.A. § 5103A(a)(1), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim" and this includes providing a medical opinion and examination when necessary to make a decision.  38 U.S.C.A. § 5103A(d).  An opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) the evidence "indicates' that the disability or symptoms thereof may be associated with military service or with another service-connected disability (this is a low threshold that can be satisfied by competent evidence showing postservice treatment or other possible association with service, 38 C.F.R. § 3.159(c)(4)(C)(ii)), and (4) insufficient competent medical evidence on file for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

Even if there is competent evidence of current disability, where the sole supporting evidence is lay evidence regarding a claimed disability and that lay evidence is not credible it does not indicate that the disability "may be associated" with military service, as required by the third element of the McLendon test.  See McLendon, supra.  Here, as will be discussed, it has been alleged that the Veteran's sustained a low back injury during service.  These records do show treatment on only one occasion for low back pain but are negative for any putative injury.  Rather, the private clinical records show that when she sought treatment after the first of two low back injuries at work more than a decade after her 1983 discharge from active service she reported not having any chronic low back disability which pre-existed that postservice on-the-job low back injury.  Moreover, an opinion of a private physician relates her current low back disability to the postservice injuries

Therefore, the Board finds that the RO has effectively notified the appellant of the evidence required for claim substantiation, and that all reasonable efforts were made by VA to obtain evidence necessary for claim substantiation.  Therefore, no further assistance to the appellant regarding the development of evidence is required, and any such efforts would otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for arthritis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The July 1980 examination for service entrance was negative for pertinent signs, symptoms, complaint, or history associated with a low back disorder.  

In November 1982, the Veteran reported having had back pain for six days but denied having had any trauma.  The pain was sharp and along her spine, and it got worse when she got up from a chair.  She had worked as a secretary all day.  On examination there was tenderness over the paraspinal muscles from T5 through L5.  She had full range of motion.  The assessment was questionable muscle strain and possibly induced lordosis.

In July 1983 the Veteran chose not to undergo an examination for separation from active service.  

Private clinical records dated in May 1997 show that the Veteran had injured her low back on February 13, 1997, while carrying some bins for car parts and had lifted a bin.  She had then felt a snap in her low back.  She continued to work and thought that it would improve after a few days but it did not.  She had then gone to an emergency room and was told that she had a back strain.  She was then referred for physical therapy.  She had re-injured her back at work on May 21, 1997, when working on a machine that had required her to stand on a stool and push.  She had no history of previous back problems.  Lumbar spine X-rays were normal.  After a physical examination the diagnosis was a mechanical low back strain.  In July 1997 she continued to struggle with her low back pain.  It was noted that she had a Workers' Compensation claim.

An undated private clinical record noted that the Veteran had stopped working in 1997.  She reported having injured her low back while in service in the 1980s.  

Additional private clinical records, associate with the Veteran's claim for Social Security Administration disability benefits, show that in February 1998 she had L4 and L5 disc deterioration, pain radiating down to the left knee.  An April 1998 progress note reflects that she had originally hurt her back in February 1997 while lifting a heavy bin filled with car parts.  She had had low back pain, off and on, since then.  A magnetic resonance imaging (MRI) study had revealed L4-5 disc degeneration or deterioration.

In a January 1999 statement Dr. J. T. M. reported that the Veteran was referred for chronic lumbar back pain that stemmed from a work related injury in February 1997 when she was doing heavy work lifting plastics and chemicals.  She had then had the onset of severe lumbar pain which had never gone away.  She had had physical therapy for many months but was now receiving chiropractic treatment.  She had not been able to work since October 1997.  She had developed a severe allergy to the chemicals and materials at work.  This, coupled with her back ache, prompted her to being pulled out of work.  An October 1997 MRI, approximately seven months after the injury, revealed degenerative disc disease at L4-5 without herniation.  The diagnosis was degenerative disc disease at L4-5.  The physician stated that "[i]t certainly sounds to have been damaged in the lifting injury as described above."  

Further private clinical records show that in January 2002 it was noted that the Veteran stated that she developed low back pain in 1997 secondary to a Workers' Compensation injury, and that she was now on Social Security Administration disability insurance.

VA outpatient treatment records reflect that in March 2003 the Veteran reported  chronic low back pain for which she had been treated by a chiropractor.  It was noted that a cervical MRI in January 2002, taken for continued complaints of left shoulder pain, had shown demyelinating disease, and a follow-up MRI of her brain had shown changes consistent with multiple sclerosis.

In January 2007 it was noted that she had been taking a number of medications for chronic low back pain.  

The Veteran had a single, and isolated, episode of back pain during active service in November 1982, although it was specifically noted that there had been no trauma.  However, she had no further complaints or treatment for signs or symptoms of low back disability, thereafter, for the almost nine months of remaining active service.  In this regard, there is a single postservice history related by the Veteran of having injured her back during service.  On the other hand, the private clinical records, many in conjunction with the Veteran's claim for Workers' Compensation benefits, show that she had no chronic low back problems prior to two work related injuries, in February 1997 and May 1997, following which she had chronic and unrelenting low back pain.

In fact, a private physician reported that based on a 1997 MRI, about seven months after the work-related injuries, she had degenerative disc disease at L4-5, and that this was consistent with the postservice on-the-job lifting injury.  Thus, this physician was of the opinion that the Veteran's current low back disability stemmed from her postservice work-related injury.  

To the extent that the Veteran has reported, when seeking treatment for the postservice low back injuries, having injured her back during service, this is far outweighed by the many other occasions when she reported either having had no prior back problems or reported having unrelenting low back pain only since the postservice work-related injuries.  Further, even when she related having had an inservice injury there was no history recorded of having had chronic symptoms or residuals after any putative inservice injury.  Moreover, her having received Worker's Compensation benefits for the postservice injury(ies) is not a matter to be lightly dismissed and is more consistent with the history which the Board accepts of her not having had chronic low back disability until she sustained two postservice work-related low back injuries.  

In assessing the credibility of the statements first recorded more than a decade after service of having sustained an inservice low back injury, the factors for consideration are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  For all of these reasons, the Board finds the Veteran's more recently related history of an inservice injury, and implicitly that she has had chronic low back disability since service, to be lacking in credibility inasmuch as they are in direct contrast with many earlier statements attributing her current low back disability to two postservice work-related injuries for which she has received Worker's Compensation.  

This being the case, the claim for service connection for a low back disability must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder is denied.  


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a skin disorder and for multiple sclerosis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran has not been afforded a VA examination with respect to her claim for service connection for a skin disorder.  In light of the evidence of her inservice dermatological treatment as well as her having received postservice treatment for dermatological symptoms, she should be scheduled for a VA examination to determine whether any current dermatological disorder is related to her active service, to include any inservice dermatological symptoms.  

As to the claim for service connection for multiple sclerosis, it is not clear that she actually has multiple sclerosis although it appears that she does have some form of demyelinating disease.  As to multiple sclerosis, there is a seven year presumptive period by which service connection is warranted is multiple sclerosis manifested to a compensable degree within that seven year period.  Since the Veteran was discharged from active service in August 1983, the presumptive period extends to August 1990.  In light of this, the Veteran should be scheduled for a VA examination to determine whether the Veteran's current demyelinating disease is multiple sclerosis and, if so, whether it manifested within seven years of her discharge from active service.  

Also, the Veteran should be afforded corrective VCAA notice which complies with the holding in Dingess, Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send the Veteran a corrective VCAA notice letter which complies with the holding in Dingess, Id.  

2.  The RO/AMC shall afford the Veteran a dermatology examination to determine the nature and etiology as well as time of onset of any and all dermatological disorders or diseases which she now has.  The examiner must have access to and review the claims file for the Veteran's pertinent medical history.  All necessary testing should be accomplished, and clinical findings should be reported in detail.  

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is directed to address whether it is at least as likely as not that the Veteran has a chronic dermatological disorder which either had its onset during active service or is related in any way to her active service from August 1980 to August 1983 or any event during active service, to include (as alleged) inservice exposure to unspecified "environmental" agents.  

In reaching an opinion or assessment the examiner is asked to comment on the postservice clinical notations that the Veteran developed a reaction to plastics in her postservice employment, as well as her inservice dermatological symptoms.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.   Any opinions expressed must be accompanied by a complete rationale.  If the opinion(s), as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

3.  The RO/AMC shall afford the Veteran a neurology examination to determine the nature and etiology as well as time of onset of any and all demyelinating diseases, including multiple sclerosis, which she now has.  The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be accomplished, and clinical findings should be reported in detail.

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is directed to address the following:

(a)  Is it at least as likely as not that the Veteran has a chronic demyelinating disease which either had its onset during active service or is related in any way to her active service from August 1980 to August 1983 or any event during active service?  If so, is it at least as likely as not that any manifestations of the disease had their onset within seven years of her discharge from service?  

(b) Is it at least as likely as not that the Veteran has multiple sclerosis?  If so, is it at least as likely as not that any manifestations of the multiple sclerosis had their onset within seven years of her discharge from service?  

In reaching an opinion or assessment the examiner is asked to comment on the allegations that the Veteran's inservice dermatological symptoms and (as alleged) her inservice headaches were an early manifestations of multiple sclerosis.  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.   Any opinions expressed must be accompanied by a complete rationale.  If the opinion(s), as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


